DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 09/27/2021; 05/02/22.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-2, 4-5, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (machine translation of JP 2016-198180A, hereinafter "Kurihara") in view of Faaborg et al. (“Faaborg”) [US-2017/0256096-A1], further in view of Chen (“Chen”) [US-2018/0004286-A1]
Regarding claim 1, Kurihara discloses a non-transitory computer readable medium storing a data processing program that causes a controller that displays a virtual-space image on a display device to function as (Kurihara- Fig. 2 and ¶0016, the computer (control circuit unit) 120 included in the HMD system 100 including a CPU, a main memory, an auxiliary memory, a transmitting / receiving unit, a display unit, and an input unit, which are interconnected by a bus. The control circuit unit 120 may be mounted inside the HMD 110 as a visibility adjusting device. The control circuit unit functions as a control circuit device for immersing the user wearing the HMD in the three-dimensional virtual space and performing an operation based on the three-dimensional virtual space):
a first display processor (i.e., CPU from control circuit unit 120) when first external information is input from outside, wherein the first display processor is programmed to (Kurihara- Fig. 2 and ¶0013, the display mode is such that the user is completely immersed in the three-dimensional virtual space displayed on the display 112 by the application executed in the control circuit unit 120), when the virtual-space image is displayed on the display device, cause a display of the first external information on a first specified object when the first  object is displayed in the virtual-space image (Kurihara- Fig. 9 and ¶0036, a screen displayed by the virtual multi-display application. As shown in the figure, a message "There is one viewer” [a display of first external information] is displayed in the three-dimensional virtual space (top center of screen) [virtual-space image]. The message [first external information] being displayed on a top center of screen [first object] included in the three-dimensional virtual space [virtual-space image] in the case where the number of people specified by face recognition is one [input from outside]. As described above, the user who is immersed in the three-dimensional virtual space can detect the change in the surrounding environment such as the presence of a person in the vicinity of the user even when the HMD is worn without being detached)

.
FIG. 9
    PNG
    media_image1.png
    367
    603
    media_image1.png
    Greyscale

Kurihara fails to explicitly disclose the first specified object is displayed in the virtual-space image; the first display processor specifies the first specified object by accessing a memory storing object information on at least one virtual object included in the virtual-space image, and the first external information is displayed superimposed on a prescribed extent of the first specified object.
However, Faaborg discloses
the first specified object is displayed in the virtual-space image; the first display processor specifies the first specified object by accessing a memory storing object information on at least one virtual object included in the virtual-space image (Faaborg- ¶0019, the stored 3D model of the ambient environment may be accessed for use by the user; Figs. 1B-E and ¶0021-0022, as shown in FIG. 1B, a first drop target 161 may be identified on a first flat region 151, a second drop target 162 may be identified on a second flat region 152, a third drop target 163 may be identified on a third flat region 153, a fourth drop target 164 may be identified on a fourth flat region 154, a fifth drop target 165 may be identified on a fifth flat region 155, and the like […] The user may choose to, for example, launch another, different application, having different display characteristics and requirements than those associated with the video streaming application. For example, the user may choose to launch an informational type application, such as, for example, a local weather application, by, for example, manipulation of the handheld device 102, manipulation of the HMD 100, a voice command detected by the HMD 100 and/or the handheld device 102, a hand gesture detected by the HMD 100 or the handheld device 102, and the like […] In response to detecting the user's command to launch the video streaming application in the example above, the system may select, for example, the first drop target 161 on the first flat region 151 [the first specified object] for display of a video streaming window 171 [the first external information], as shown in FIG. 1C– the drop targets suggest specified objects that are displayed in the virtual-space image 150B; ¶0026, Virtual 3D models of these personal items may be, for example, previously stored for access by the HMD 100 [accessing a memory storing object information on at least one virtual object]; ¶0053, A processor 309 may be in communication with the sensing system 304 and a control unit 305 […] having access to a memory 308 and controlling overall operation of the second electronic device 302).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara to incorporate the teachings of Faaborg, and apply the configuration in which the specified object is specified from among the virtual objects that are displayed in the virtual-space image into the first object, as taught by Kurihara so the first specified object is displayed in the virtual-space image; the first display processor specifies the first specified object by accessing a memory storing object information on at least one virtual object included in the virtual-space image.
Doing so would provide an enhanced method for object sizing and placement in a virtual reality and/or augmented reality environment.
The prior art fails to explicitly disclose the first external information is displayed superimposed on a prescribed extent of the first specified object.
However, Chen discloses
the first external information is displayed superimposed on a prescribed extent of the first specified object (Chen- Figs. 5G-5H show Split screen augmented VRS 250 f and 250 g as a prescribed extent of HMD 102; ¶0109-0112, Split screen augmented VRS 250 f and 250 g [a prescribed extent] differ only in way the screen becomes split. For example, augmented VRS 250 f is a top-down fade-in to horizontal split screen augmented VRS, whereas 250 g is a bottom-up fade-in to horizontal split screen augmented […] In certain other embodiments, computer 110 may additionally present an augmented VRS to warn the user of a potential real world hazard, such as a running into or tripping over an object. For example, if user 101 were to wander into close proximity of coffee table 238 during the course of a VRS, computer 110 may be able to predict a potential hazard of tripping via HMD-FC 108, FFC 106 or additional cameras within the virtual reality interactive space. According to some embodiments, computer 110 is configured to alert user 101 by inserting an image of the hazardous object into the VRS at a location that corresponds to its location in real world relative to the user. For example, if coffee table 238 happens to be “2 'O-clock” of user, the image of coffee table 238 might be superimposed on the VRS display 140 [the first external information is displayed superimposed on a prescribed extent] 60° from the center line of view).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg to incorporate the teachings of Chen, and apply inserting an image of the hazardous object into the VRS into the Kurihara/Faaborg so the first external information is displayed superimposed on a prescribed extent of the first specified object.
Doing so would provide an extended virtual reality scene may be presented to warn a user of a potential risk of a real world.

Regarding claim 2, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein the first specified object is a virtual information processing device (Kurihara- ¶0006, a head mounted display (HMD) system according to the present invention displays a virtual space image generated based on virtual space information and immerses the user in the virtual space).

Regarding claim 4, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 2, and further discloses wherein the first external information is displayed on the virtual information processing device (see Claim 1 rejection for detailed analysis) and includes at least one of email information (Faaborg- Fig. 3D and ¶0044, FIG. 3D illustrates an example in which a first application window 340A (for example, an email application) is displayed in the area of the second drop target 352.), chat information, notification information of received data, and weather information.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara to incorporate the teachings of Faaborg, and apply the email application into the first external information, as taught by Kurihara so the first external information includes at least one of email information.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 4, and further discloses wherein the email information and/or the chat information displayed on the virtual information processing device includes at least one of an indication that an email or a chat was received, a sender of the email or the chat, a title of the email or the chat, and a portion of a body of the email or the chat (Faaborg- Fig. 3D shows an email application. It would include an indication that an email was received, a sender of the email, a title of the email, and a portion of a body of the email; ¶0044, FIG. 3D illustrates an example in which a first application window 340A (for example, an email application) is displayed in the area of the second drop target 352).

Regarding claim 8, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein the first display processor (i.e., CPU from control circuit unit 120) is programmed to acquire the first external information from one or more acquisition destinations, and the acquisition destinations are recorded in advance by a user (Kurihara- Fig. 9 and ¶0036, a screen displayed by the virtual multi-display application. As shown in the figure, a message "There is one viewer” [first external information] is displayed in the three-dimensional virtual space (top center of screen). The message [first external information] being specified by face recognition is one [one or more acquisition destinations]; Faaborg- ¶0022, Rules and algorithms for selection of a drop target for placement of a particular application and/or virtual object may be set in advance [recorded in advance]; ¶0056, The computing device may then assign a placement for the requested virtual object in the three dimensional virtual model, and a size of the requested virtual object at the assigned placement (block 760) [recorded in advance]. When analyzing the visualization requirements and functional requirements associated with placement and sizing of the requested virtual object, the computing device may refer to an established set of rules, algorithms and the like for placement and sizing, taking into consideration, for example, anticipated user interaction with the requested virtual object, static versus dynamic images displayed within the requested virtual object, and the like).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Kurihara to incorporate the teachings of Faaborg, and apply the acquisition destinations are recorded in advance into the first external information, as taught by Kurihara in the controller in order to acquire the first external information from one or more acquisition destinations, and the acquisition destinations are recorded in advance by a user.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 11, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein a plurality of items of the first external information are input from the outside (Kurihara- Fig. 9 below and ¶0036, a screen displayed by the virtual multi-display application. As shown in the figure, at the same time, in FIG. 9, the image of the real space from the real-time camera is displayed as it is in the central portion which is the virtual main display , and is displayed on the HMD as a part of the virtual space image. That is, the situation where there is one person behind the HMD user and the face is photographed / detected by the realtime camera [a plurality of items of the first external information are input from the outside] is directly displayed in the three-dimensional virtual space and displayed on the HMD), and
the first display processor is programmed to receive a selection by a user to select one of the plurality of items of the first external information for display on the first specified object (Faaborg- Figs. 1B-E and ¶0022-0027, In response to detecting the user's command to launch the video streaming application in the example above, the system may select, for example, the first drop target 161 [the first specified object] on the first flat region 151 for display of a video streaming window 171 [first external information], as shown in FIG. 1C. Selection of the first drop target 161 for placement of the video streaming window 171 may be made based on, for example, a planarity, or flatness, of the first drop target 161, a size of the first drop target 161 and/or and area of the first drop target 161 and/or a shape of the first drop target 161 and/or aspect ratio (i.e., a ratio of length to width) of the area of the first drop target 161, a texture of the first drop target 161, and other such characteristics which may be already known based on the images and information collected for rendering of the 3D model 150B […] In selection of a drop target area, for example, for display of the video streaming window 171 in the example discussed above, relatively high priority may be given to drop target areas having, for example, larger size and/or display area and/or a desired aspect ratio, and having a relatively smooth texture, to provide the best video image possible).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Kurihara to incorporate the teachings of Faaborg, and apply the selection into the first external information, as taught by Kurihara in order to receive a selection by a user to select one of the plurality of items of the first external information for display on the first specified object.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 12, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein a plurality of items of the first external information are input from the outside (Kurihara- Fig. 9 below and ¶0036, a screen displayed by the virtual multi-display application. As shown in the figure, at the same time, in FIG. 9, the image of the real space from the real-time camera is displayed as it is in the central portion which is the virtual main display , and is displayed on the HMD as a part of the virtual space image. That is, the situation where there is one person behind the HMD user and the face is photographed / detected by the realtime camera [a plurality of items of the first external information are input from the outside] is directly displayed in the three-dimensional virtual space and displayed on the HMD), and
the first display processor is programmed to display, on the first specified object, a highest priority item of the plurality of items of the first external information (Faaborg- ¶0023, In selection of a drop target area, for example, for display of the video streaming window 171 in the example discussed above, relatively high priority may be given to drop target areas having, for example, larger size and/or display area and/or a desired aspect ratio, and having a relatively smooth texture, to provide the best video image possible).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Kurihara to incorporate the teachings of Faaborg, and apply the priority into the first external information, as taught by Kurihara in order to to display, on the first specified object, a highest priority item of the plurality of items of the first external information.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 13, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein the first specified object is specified from among the at least one virtual object that is already displayed in the virtual-space image prior to the first external information being input from the outside (Faaborg- Figs. 1B-E and ¶0021-0026, as shown in FIG. 1B, a first drop target 161 may be identified on a first flat region 151, a second drop target 162 may be identified on a second flat region 152, a third drop target 163 may be identified on a third flat region 153, a fourth drop target 164 may be identified on a fourth flat region 154, a fifth drop target 165 may be identified on a fifth flat region 155, and the like […] The user may choose to, for example, launch another, different application, having different display characteristics and requirements than those associated with the video streaming application. For example, the user may choose to launch an informational type application, such as, for example, a local weather application, by, for example, manipulation of the handheld device 102, manipulation of the HMD 100, a voice command detected by the HMD 100 and/or the handheld device 102, a hand gesture detected by the HMD 100 or the handheld device 102, and the like […] In response to detecting the user's command to launch the video streaming application in the example above, the system may select, for example, the first drop target 161 on the first flat region 151 [the first specified object] for display of a video streaming window 171 [the first external information], as shown in FIG. 1C– the drop targets suggest specified objects that are already displayed in the virtual-space image 150B prior to the external informations such as a video streaming window 171, an informational window 181, virtual wall photo(s) 191A, virtual tabletop photo(s) 191B).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara to incorporate the teachings of Faaborg, and apply the virtual object that is already displayed in the virtual-space image prior to the first external information being input from the outside into the first object, as taught by Kurihara so the first specified object is specified from among the at least one virtual object that is already displayed in the virtual-space image prior to the first external information being input from the outside.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

The method of claim 14 is similar in scope to the functions performed by the non-transitory computer readable medium of claim 1 and therefore claim 14 is rejected under the same rationale.

Regarding claim 15, Kurihara in view of Faaborg and Chen, discloses a data processing device that causes a virtual-space image to be displayed on a display device, the data processing device (Kurihara- Fig. 2 and ¶0016, the computer (control circuit unit) 120 included in the HMD system 100 including a CPU, a main memory, an auxiliary memory, a transmitting / receiving unit, a display unit, and an input unit, which are interconnected by a bus. The control circuit unit 120 may be mounted inside the HMD 110 as a visibility adjusting device. The control circuit unit functions as a control circuit device for immersing the user wearing the HMD in the three-dimensional virtual space and performing an operation based on the three-dimensional virtual space) being provided with:
a first display processor (i.e., CPU from control circuit unit 120) when first external information is input from outside (see Claim 1 rejection for detailed analysis), wherein the first display processor is programmed to, when the virtual-space image is displayed on the display device (i.e., display 112), cause a display of the first external information on a first specified object when the first specified object is displayed in the virtual-space image (see Claim 1 rejection for detailed analysis),
the first display processor specifies the first specified object by accessing a memory (i.e., main memory) storing object information on at least one virtual object included in the virtual-space image (see Claim 1 rejection for detailed analysis), and
the first external information is displayed superimposed on a prescribed extent of the first specified object (see Claim 1 rejection for detailed analysis).


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Faaborg, further in view of Chen, still further in view of Matsuda (“Matsuda”) [US-7,086,005-B1]
Regarding claim 3, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 2, and fails to explicitly disclose wherein the virtual information processing device is a virtual smartphone.
However, Matsuda discloses
the virtual information processing device is a virtual smartphone (Matsuda- Fig. 5 shows a manner of communication by use of a mobile telephone in a virtual world; col 6, lines 25-29, The virtual mobile phone introduced in a shared virtual space (hereafter also referred to as a virtual telephone) not only realizes one-to-one realtime communication between avatars in the same shared virtual space but also may have the basic features of the mobile phone of the real world).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg/Chen to incorporate the teachings of Matsuda, and apply virtual mobile phone introduced in a shared virtual space into the virtual information processing device, as taught by Kurihara/Faaborg/Chen, so the virtual information processing device is a virtual smartphone.
Doing so the PHS owned by each avatar can communicate with any PHS in another virtual world or even in the real world.


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Faaborg, further in view of Chen, still further in view of Gordon et al. (“Gordon”) [US-2019/0179512-A1]
Regarding claim 6, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 2, and further discloses the virtual information processing device on which the first external information is displayed superimposed (Chen- Figs. 5G-5H show Split screen augmented VRS 250 f and 250 g of HMD 102 as the virtual information processing device; ¶0109-0112, In certain other embodiments, computer 110 may additionally present an augmented VRS to warn the user of a potential real world hazard, such as a running into or tripping over an object. For example, if user 101 were to wander into close proximity of coffee table 238 during the course of a VRS, computer 110 may be able to predict a potential hazard of tripping via HMD-FC 108, FFC 106 or additional cameras within the virtual reality interactive space. According to some embodiments, computer 110 is configured to alert user 101 by inserting an image of the hazardous object into the VRS at a location that corresponds to its location in real world relative to the user. For example, if coffee table 238 happens to be “2 'O-clock” of user, the image of coffee table 238 might be superimposed on the VRS display 140 [the first external information is displayed superimposed] 60° from the center line of view).
The prior art fails to explicitly disclose wherein a virtual character is displayed in the virtual-space image holding the virtual information processing device on which the first external information is displayed superimposed.
However, Gordon discloses
a virtual character is displayed in the virtual-space image holding the virtual information processing device (Gordon- ¶0048, an avatar may hold a virtual smartphone in a virtual world as the avatar/user moves around the world).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg/Chen to incorporate the teachings of Gordon, and apply a virtual smartphone into the virtual information processing device and the first external information is displayed superimposed, as taught by Kurihara/Faaborg/Chen, so a virtual character is displayed in the virtual-space image holding the virtual information processing device on which the first external information is displayed superimposed.
Doing so a set of locations of one or more individuals of interest with respect to a region of interest in the environment is determined.


8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Faaborg, further in view of Chen, still further in view of Matsuda, still further in view of Gordon et al. (“Gordon”) [US-2019/0179512-A1]
Regarding claim 7, Kurihara in view of Faaborg, Chen and Matsuda, discloses the non-transitory computer readable medium according to claim 3, and further discloses the first external information is displayed superimposed (Chen- Figs. 5G-5H show Split screen augmented VRS 250 f and 250 g of HMD 102 as the virtual information processing device; ¶0109-0112, In certain other embodiments, computer 110 may additionally present an augmented VRS to warn the user of a potential real world hazard, such as a running into or tripping over an object. For example, if user 101 were to wander into close proximity of coffee table 238 during the course of a VRS, computer 110 may be able to predict a potential hazard of tripping via HMD-FC 108, FFC 106 or additional cameras within the virtual reality interactive space. According to some embodiments, computer 110 is configured to alert user 101 by inserting an image of the hazardous object into the VRS at a location that corresponds to its location in real world relative to the user. For example, if coffee table 238 happens to be “2 'O-clock” of user, the image of coffee table 238 might be superimposed on the VRS display 140 [the first external information is displayed superimposed] 60° from the center line of view).
The prior art fails to explicitly disclose wherein a virtual character is displayed in the virtual-space image holding the virtual smartphone on which the first external information is displayed superimposed.
However, Gordon discloses
a virtual character is displayed in the virtual-space image holding the virtual smartphone (Gordon- ¶0048, an avatar may hold a virtual smartphone in a virtual world as the avatar/user moves around the world).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg/Chen to incorporate the teachings of Gordon, and apply a virtual smartphone into the virtual information processing device and the first external information is displayed superimposed, as taught by Kurihara/Faaborg/Chen, so a virtual character is displayed in the virtual-space image holding the virtual information processing device on which the first external information is displayed superimposed.
Doing so a set of locations of one or more individuals of interest with respect to a region of interest in the environment is determined.


9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Faaborg, further in view of Chen, still further in view of Aoyama et al. (“Aoyama”) [US- 2018/0114566-A1]
Regarding claim 9, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and fails to explicitly disclose wherein the first display processor is programmed to determine whether a prescribed time has elapsed, and when the prescribed time has elapsed, cancel the display of the first external information.
However, Aoyama discloses
the first display processor is programmed (Aoyama- ¶1965, Each constituent element may be achieved by a program execution unit such as a CPU or a processor reading and executing a software program stored in a recording medium such as a hard disk or semiconductor memory. For example, the program causes a computer to execute the display method illustrated in the flowcharts of FIG. 271, FIG. 274, 276, and FIG. 281A.) to determine whether a prescribed time has elapsed, and when the prescribed time has elapsed (Aoyama- ¶1732, In Step S122, the receiver 200 determines not to maintain display of the AR image when the certain period (that is, display period) has elapsed), cancel the display of the first external information (Aoyama- ¶1732, In Step S122, the receiver 200 determines not to maintain display of the AR image when the certain period (that is, display period) has elapsed […] Then, when it is determined that the acceleration level is equal to or greater than the threshold, the receiver 200 displays the second AR image instead of the first AR image in Step S123 by canceling inhibition of display of the second AR image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg/Chen to incorporate the teachings of Aoyama, and apply the display period has elapsed and canceling inhibition of display into the the first external information, as taught by Kurihara/Faaborg/Chen, to determine whether a prescribed time has elapsed, and when the prescribed time has elapsed, cancel the display of the first external information.
Doing so would display an image valuable to a user.


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Faaborg, further in view of Chen, still further in view of Kunishige (“Kunishige”) [US-2012/0113296-A1]
Regarding claim 10, Kurihara in view of Faaborg and Chen, discloses the non-transitory computer readable medium according to claim 1, and further discloses wherein the first display processor (i.e., CPU from control circuit unit 120) is programmed and external information is input from the outside (Kurihara- Fig. 9 below and ¶0036, a screen displayed by the virtual multi-display application. As shown in the figure, at the same time, in FIG. 9, the image of the real space from the real-time camera is displayed as it is in the central portion which is the virtual main display , and is displayed on the HMD as a part of the virtual space image. That is, the situation where there is one person behind the HMD user and the face is photographed / detected by the realtime camera [external information is input from the outside] is directly displayed in the three-dimensional virtual space and displayed on the HMD).
The prior art fails to explicitly disclose to continue displaying the first external information until subsequent external information is input from the outside.
However, Kunishige discloses
continue displaying the first external information until subsequent information is input (Kunishige- ¶0122, f cross filter image composition processing has been performed, display is (and storage are) performed next (S141), and it is determined whether or not acquisition of the next frame is completed (S143). If the result of this determination is that acquisition of the next frame is not complete, processing returns to step S141, and display continues).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Kurihara/Faaborg/Chen to incorporate the teachings of Kunishige, and apply continue displaying until subsequent inputting into the the first external information, as taught by Kurihara/Faaborg/Chen, to continue displaying the first external information until subsequent external information is input from the outside.
Doing so would output the information on the peripheral environment to the HMD in association with the virtual space information.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2017/0059871-A1 to Hashiba et al., Information processing device including head mounted display teaches an objective to improve operability in information input in an information processing device that includes a head mounted display to enable head tracking display (Abstract). It is possible to implement the head mounted tool that makes it easy to attach or detach the smartphone and can cause the display screen of the smartphone to function as the display unit of the head mounted display (¶0051).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/
Primary Examiner, Art Unit 2619